DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 28, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 26, 35, and 44-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 35, 44-48, 26, 50-55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams et al. (US 2016/0352791) and Houze et al. (US 2020/0045346).

Regarding claim 16, Adams teaches a method comprising:
receiving a video stream having content viewable from a plurality of viewing angles ([0034], “In step S125 the first video stream is streamed to a playback device.” [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.”);
rendering said video stream according to a first viewing angle ([0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”); and
transitioning the video stream rendering from the first viewing angle to a second viewing angle ([0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).
Adams does not expressly teach determining a direction of viewing angle rotation based on a shortest path of rotation to a second viewing angle from the first viewing angle. Adams also does not expressly teach that the step of transitioning includes transitioning according to the determined direction of viewing angle rotation.
Houze teaches determining a direction of viewing angle rotation based on a shortest path of rotation to a second viewing angle from a first viewing angle, and transitioning according to the determined direction of viewing angle rotation ([0025], “To orient himself toward the origin of the noise, the user may perform a 270 rotation to the west or else a 90° rotation to the east. It is likely that the user will instinctively choose the second option since it minimizes the rotation to be performed. The invention thus makes it possible to determine the most likely direction of rotation of the user on the basis of the origin of a sound event, so as to select image portions corresponding to intermediate directions of observation taken by the user during a rotation via the shortest path.” [0072]-[0074]).
In view of Houze’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams to include determining a direction of viewing angle rotation based on a shortest path of rotation to a second viewing angle from the first viewing angle, and such that the step of transitioning includes transitioning according to the determined direction of viewing angle rotation. The modification would serve to optimize the use of the bandwidth necessary to download data in order to render audiovisual content by downloading only the data that are likely to be able to be viewed by the user (Houze: [0072]).

Regarding claim 26, Adams teaches a system comprising one or more processors ([0028], [0151]-[0152]). The rejection of claim 16 under 35 USC § 103 is similarly applied to the remaining limitations of claim 26.

Regarding claim 35, the combination teaches a non-transitory computer-readable medium storing computer-executable instructions executable to perform the method of claim 16 (Adams: [0109], 0118]).

Regarding claims 44 and 51, the combination further teaches wherein the shortest path of rotation is a direction of rotation that results in a shortest angle of rotation required to reach the second viewing angle from the first viewing angle (Houze: [0025], “To orient himself toward the origin of the noise, the user may perform a 270 rotation to the west or else a 90° rotation to the east. It is likely that the user will instinctively choose the second option since it minimizes the rotation to be performed. The invention thus makes it possible to determine the most likely direction of rotation of the user on the basis of the origin of a sound event, so as to select image portions corresponding to intermediate directions of observation taken by the user during a rotation via the shortest path.” [0072]-[0073], [0074], “According to one particular embodiment, the third image portion corresponds to an image portion situated between the image portion selected in step 200 and the image portion selected in step 203, the third image portion being selected when it is contained within the user's field of view when the user performs an optimum rotation from the current direction of observation to the future direction of observation, it being understood that the rotation is said to be optimum when it minimizes the angle of rotation necessary to move from the current direction of observation to the future direction of observation.”).

Regarding claims 45 and 52, the combination further teaches wherein the first viewing angle and the second viewing angle comprise azimuth and elevation (Houze: [0026], “if the origin of the sound event is situated to the upper left of the user, two rotations will be necessary in order for said user to position himself facing the event: a rotation to the left about a vertical axis, and an upward rotation about a horizontal axis. The shortest path to move from the initial direction of observation to the direction of observation in order to be facing the sound event corresponds to a simultaneous rotation about the two axes.” [0063], “In accordance with the MPEG-H standard (MPEG-H 3DAudio, ISO-IEC_23008-3), these metadata denote the location of a particular sound object in the form of azimuth, elevation and radius polar coordinates. The rendering device is thus able to easily obtain the position of the various sound sources forming the spatialized scene.”).

Regarding claims 46 and 53, the combination further teaches wherein the first viewing angle is a current viewing angle, and the second viewing angle is included in metadata associated with the video stream (Adams: [0028], [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.” Houze: [0026], [0063], “In accordance with the MPEG-H standard (MPEG-H 3DAudio, ISO-IEC_23008-3), these metadata denote the location of a particular sound object in the form of azimuth, elevation and radius polar coordinates. The rendering device is thus able to easily obtain the position of the various sound sources forming the spatialized scene.”).

Regarding claims 47 and 54, the combination further teaches wherein the first viewing angle is included in metadata associated with the video stream, and the second viewing angle is a last selected viewing angle (Adams: [0028], [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.” Houze: [0025], “To orient himself toward the origin of the noise, the user may perform a 270 rotation to the west or else a 90° rotation to the east. It is likely that the user will instinctively choose the second option since it minimizes the rotation to be performed. The invention thus makes it possible to determine the most likely direction of rotation of the user on the basis of the origin of a sound event, so as to select image portions corresponding to intermediate directions of observation taken by the user during a rotation via the shortest path.” [0026], [0063], “In accordance with the MPEG-H standard (MPEG-H 3DAudio, ISO-IEC_23008-3), these metadata denote the location of a particular sound object in the form of azimuth, elevation and radius polar coordinates. The rendering device is thus able to easily obtain the position of the various sound sources forming the spatialized scene.”).

Regarding claims 48 and 55, the combination further teaches wherein determining the direction of viewing angle rotation and transitioning the video stream rendering from the first viewing angle to the second viewing angle are triggered by detection of a selection of the second viewing angle (Adams: [0028], “The steps described with regard to FIGS. 1-4 and 6-14 may be performed due to the execution of software code stored in a memory (e.g., at least one memory 1610) associated with an apparatus (e.g., as shown in FIG. 16) and executed by at least one processor (e.g., at least one processor 1605) associated with the apparatus.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.”).

Regarding claims 50 and 57, the combination further teaches wherein the first viewing angle is a current viewing angle, and the second viewing angle is a last user selected viewing angle (Adams: [0028], [0035], “In step S130 at least one of the plurality of second video streams is streamed to the playback device.” [0029], “in relation to a spherical video and/or frame of spherical video, a plurality of different view perspectives that cover different parts of the sphere can be encoded.” [0036], “In step S135 at the playback device, the first video stream is played back or rendered (for display) on the playback device. For example, the first video stream can be rendered and displayed on the HMD. In step S140 at the playback device, playback of two (or more) of the plurality of second video streams is switched between based on a determined view perspective. For example, as a user of the HMD changes a view perspective (e.g., moves her head and/or eyes) different second video streams can be selected for playback on the HMD. In other words, the playback on the HMD switches between at least two of the second video streams based on a (determined) changed view perspective.” Houze: [0025], “To orient himself toward the origin of the noise, the user may perform a 270 rotation to the west or else a 90° rotation to the east. It is likely that the user will instinctively choose the second option since it minimizes the rotation to be performed. The invention thus makes it possible to determine the most likely direction of rotation of the user on the basis of the origin of a sound event, so as to select image portions corresponding to intermediate directions of observation taken by the user during a rotation via the shortest path.” [0026], [0063], “In accordance with the MPEG-H standard (MPEG-H 3DAudio, ISO-IEC_23008-3), these metadata denote the location of a particular sound object in the form of azimuth, elevation and radius polar coordinates. The rendering device is thus able to easily obtain the position of the various sound sources forming the spatialized scene.”).

Claim(s) 49 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Adams, Houze, and Gupta et al. (US 2017/0142480).

Regarding claims 49 and 56, the combination teaches the limitations specified above; however, the combination does not expressly teach that the method is implemented by a set top box device configured to be connected to a display device, and wherein the selection of the second viewing angle is done through a button on a remote control of the set top box.
Gupta teaches a method implemented by a set top box device configured to be connected to a display device, and wherein selection of a viewing angle is done through a button on a remote control of the set top box ([0067], “the media guidance application may determine that the preferred viewpoint for the media asset currently being presented is the viewpoint specifically chosen by the user.” [0069], [0077], “As referred to herein, the phrase ‘user equipment device,’ ‘user equipment,’ ‘user device,’ ‘electronic device,’ ‘electronic equipment,’ ‘media equipment device,’ or ‘media device’ should be understood to mean any device for accessing the content described above, such as a television, a Smart TV, a set-top box,….” [0097], “User input interface 310 may be any suitable user interface, such as a remote control, mouse, trackball, keypad, keyboard, touch screen, touchpad, stylus input, joystick, voice recognition interface, or other user input interfaces.” [0101]).
In view of Gupta’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the method is implemented by a set top box device configured to be connected to a display device, and wherein the selection of the second viewing angle is done through a button on a remote control of the set top box. The modification would serve to improve the user experience during the consumption of television media content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US 2020/0286287) discloses a device for generating a virtual reality image and a device for generating content to be presented in the virtual reality image from each other, thereby to provide a high-definition virtual reality image wirelessly ([0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426